Case 4:20-cv-01196 Document 1-1 Filed on 04/03/20 in TXSD Page 1 of 11




   EXHIBIT A
     Case 4:20-cv-01196 Document 1-1 Filed on 04/03/20 in TXSD Page 2 of 11



                                    CAUSE NO. 2020-09590

D.U.R. PROPERTIES, LLC                       §       IN THE DISTRICT COURT OF
      Plaintiff                              §
                                             §
V.                                           §
                                             §       HARRIS COUNTY, TEXAS
AMRISC, INC. and CERTAIN                     §
UNDERWRITERS AT LLOYD'S                      §
LONDON                                       §
    Defendants                               §       80th JUDICICAL DISTRICT

        DEFENDANTS, CERTAIN UNDERWRITERS AT LLOYD'S, LONDON'S
                     NOTICE OF FILING OF REMOVAL


        Please take notice that Defendants Certain Underwriters at Lloyd's, London filed a Notice

of Removal in the Office of the Clerk of the United States District Court for the Southern District

of Texas, Houston Division on April 3, 2020. A copy of the U.S. District Court’s “Notice of

Electronic Filing” and a copy of the Removal are attached hereto as Exhibit A.

                                             Respectfully submitted,

                                             HOLMAN FENWICK WILLAN USA LLP

                                             /s/ Gerard J. Kimmitt, II
                                             Gerard J. Kimmitt, II
                                             TBN: 11427500
                                             jerry.kimmitt@hfw.com
                                             Kristie W. Tobin
                                             TBN: 24033338
                                             kristie.tobin@hfw.com
                                             5151 San Felipe, Suite 400
                                             Houston, Texas 77056
                                             Telephone: (713) 917-0888
                                             Facsimile: (713) 953-9470

                                             ATTORNEYS FOR DEFENDANTS
                                             CERTAIN UNDERWRITERS AT LLOYD'S,
                                             LONDON




HOUIMAN\653818-1
     Case 4:20-cv-01196 Document 1-1 Filed on 04/03/20 in TXSD Page 3 of 11




                            CERTIFICATE OF SERVICE

       A true and correct copy of Defendant's Notice of Filing of Notice of Removal has been
served upon the following on this the 3rd day of April, 2020 via the e-filing system:

Andrew Slania
Jeffrey Raizner
Raizner Slania, LLP
2402 Dunlavy Street
Houston, Texas 77006

Scott A. Shanes
Jeremy R. Wallace
ClarkHill Strasburger
2600 Dallas Parkway, Suite 600
Frisco, TX 75034


                                   /s/ Gerard J. Kimmitt, II
                                   ______________________________________
                                   Gerard J. Kimmitt, II
                                   Kristie W. Tobin




                                             2

HOUIMAN\653818-1
Case 4:20-cv-01196 Document 1-1 Filed on 04/03/20 in TXSD Page 4 of 11




   EXHIBIT A
         Case 4:20-cv-01196 Document 1-1 Filed on 04/03/20 in TXSD Page 5 of 11



                           THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

    D.U.R. PROPERTIES, LLC,                     §
        Plaintiff                               §
                                                §
    V.                                          §       CASE NO.      20-cv-1196
                                                §
    AMRISC, LLC. and                            §
    CERTAIN UNDERWRITERS AT                     §
    LLOYD'S, LONDON                             §
       Defendants                               §



           DEFENDANTS CERTAIN UNDERWRITERS AT LLOYD'S, LONDON'S
                           NOTICE OF REMOVAL


           Defendants, Certain Underwriters at Lloyd's, London ("Underwriters") file this Notice of

Removal pursuant to 28 U.S.C. §§1441 and 1446(a).1 Defendants remove this action to the

United States District Court for the Southern District of Texas, Houston Division, and in

support thereof, respectfully assert the following:

                                         I.
                       INTRODUCTION AND PROCEDURAL HISTORY

1.         This lawsuit stems from a dispute related to insurance coverage allegedly owed to the

Plaintiff under Policy No. AMR-56940-01 for allegations stemming from damage to property

located at 6100 S. 42nd Street, McAllen, TX 78501 allegedly resulting from an unnamed

windstorm that reportedly hit the area on or about September 9, 2018. On February 11, 2020,

D.U.R. Properties, LLC ("Plaintiff") filed its Original Petition in the 80th Judicial District Court




1
           Plaintiff is being given notice of the filing of Underwriters' Notice of Removal. See
           Exhibit A.
                                                    1


HOUIMAN\653822-1
     Case 4:20-cv-01196 Document 1-1 Filed on 04/03/20 in TXSD Page 6 of 11



of Harris County, Texas (Cause No. 2020-09590).2 Plaintiff's Petition named Underwriters and

AmRisc, LLC ("AmRisc") as defendants in the lawsuit.3

2.      Plaintiff's Petition asserts the following causes of action against Underwriters, namely:

breach of contract, violations of Texas Deceptive Trade Practices – Consumer Protection Act,

§17.41, et. seq, violations of the Texas Insurance Code, §541.060 et. seq., §541.002(1), and

§542.055, et. seq., and breach of the duty of good faith and fair dealing.4 Plaintiff's Petition also

asserts the following causes of action against fraudulently joined party AmRisc: Violations of the

Texas Insurance Code, §541.060 et. seq. and §541.002(1). Plaintiff's claims are based upon the

Defendants' alleged acts and/or omissions related to the investigation and indemnity for the

Plaintiff's claim for damages allegedly sustained at the Plaintiff's property located at 6100 S.

42nd Street, McAllen, TX 78501.5

3.      Plaintiff served Underwriters via its authorized agent, Mendes and Mounts, LLP via

certified mail, return receipt requested. Mendes and Mounts, LLP received and signed for receipt

of service on March 4, 2020. The return of service has not been filed with the Harris County

District Clerk as of the date of filing of this Notice of Removal.

4.      Underwriters have timely filed their Original Answer to Plaintiff's Original Petition in

Harris County State Court.6 Amrisc has also filed a timely Original Answer to Plaintiff's Original

Petition.7

5.      There are no other parties to this lawsuit.



2
        See Exhibit B, Plaintiff's Original Petition, pgs. 6-9.
3
        See id.
4
        Id.
5
        Id.
6
        See Exhibit C - Certain Underwriters at Lloyd's, London's Original Answer.
7
        See Exhibit D – AmRisc LLC's Original Answer.
                                                  2


HOUIMAN\653822-1
     Case 4:20-cv-01196 Document 1-1 Filed on 04/03/20 in TXSD Page 7 of 11



                                             II.
                                     TIMING OF REMOVAL

6.     Underwriters were served with Plaintiff's Original Petition and received notice of the suit

on March 4, 2020. This Notice of Removal is being filed within thirty (30) days of service and

receipt by Defendants of a copy of the initial pleading setting forth the claim for relief upon

which action is based, and is therefore, timely pursuant to 28 U.S.C. § 1446(b)(1).

                                                III.
                                               VENUE

7.     Under 28 U.S.C. §1441(a) and 1446(a), venue is proper in the United States District

Court for the Southern District of Texas – Houston Division because the court occupies the

district and division in which Plaintiff's lawsuit was filed.

                                             IV.
                                     BASES FOR REMOVAL

8.     Removal is proper on the following grounds:

       A.      Complete Diversity Between the Parties

       Federal jurisdiction is based upon complete diversity of citizenship of the parties in

accordance with 28 U.S.C. §1332. There is complete diversity among the proper parties at the

time of removal. The only proper parties to this lawsuit are Plaintiff and Underwriters which

make the removal to federal court proper pursuant to 28 U.S.C. § 1332(a).

       Plaintiff's Petition states that Plaintiff is a Texas limited liability company. Based on

information and belief, its principal place of business is in Houston, Harris County, Texas.

       Policy Number AMR-56940-01 is underwritten by the following syndicates, which are

each corporate entities organized and registered in the United Kingdom:

                   Syndicate No. 510
                   Syndicate No. 2987
                   Syndicate No. 33
                                                   3


HOUIMAN\653822-1
    Case 4:20-cv-01196 Document 1-1 Filed on 04/03/20 in TXSD Page 8 of 11



                   Syndicate No. 5000
                   Syndicate No. 780
                   Syndicate No. 2121
                   Syndicate No. 382
                   Syndicate No. 1980
                   Syndicate No. 510
                   Syndicate No. 1969
                   Syndicate No. 609
                   Syndicate No. 2623
                   Syndicate No. 1897
                   Syndicate No. 727
                   Syndicate No. 623

As corporate entities the syndicates listed above have no individual or other names or members

insuring the risk. All syndicates listed above have their principal place of business in the United

Kingdom. Therefore, there is complete diversity between the proper parties, as Plaintiff is a

citizen of Texas and Defendants are citizens of the United Kingdom.

       Plaintiffs joined AmRisc, LLC, a citizen of Texas, solely to defeat diversity jurisdiction.

See Salazar v. Allstate Tex. Lloyd's, Inc. 455 F.3d 571, 574 (5th Cir. 2006). Pursuant to Texas

Insurance Code §§541.154 and 542A.003, Plaintiff issued a statutory notice demand to

Underwriters on or about December 5, 2019.8 On January 15, 2020, prior to the filing of

Plaintiff's Original Petition on February 11, 2020, Underwriters notified Plaintiff's counsel that

Underwriters had elected to accept the liability of any adjusters or third party administrator's

involved with the adjustment of the relevant claim, which includes AmRisc, LLC. 9 In addition,

Plaintiff has not alleged any cause of action against AmRisc that is not connected with the

adjustment of the claim made the basis of this lawsuit. There is no reasonable basis for believing

that Plaintiff could recover from AmRisc separate and apart from Underwriters in state court.



8
       See Exhibit K – Plaintiff's Statutory Demand and Underwriters Timely Acceptance of
       Liability of All Adjusters and Third Party Administrators.
9
       Id.
                                                4


HOUIMAN\653822-1
      Case 4:20-cv-01196 Document 1-1 Filed on 04/03/20 in TXSD Page 9 of 11



Larroquette v. Cardinal Health 200, Inc. 466 F.3d 373, 376-377 (5th Cir. 2001).

        B.       The Amount in Controversy Exceeds $75,000

        The amount in controversy exceeds $75,000, excluding interest and costs. See 28 U.S.C.

§1332(a). Plaintiff's Petition states that Plaintiff seeks monetary relief of over $1,000,000.00.10

Accordingly, all requirements are met for removal under 28 U.S.C. §1332(a) and §1446(b).

9.      Copies of the pleadings and other filings in the state court suit are attached to this notice

as required by 28 U.S.C. §1446(a) and the Southern District of Texas Local Rules.11

10.     Underwriters will promptly serve a copy of this notice of removal on counsel for Plaintiff

and all other parties and will file a copy with the clerk of the Harris County District Court where

the suit has been pending.

                                                V.
                                      CONSENT OF DEFENDANTS

11.     Even though it is not properly joined, AmRisc, LLC has indicated to Underwriters

through counsel that it is unopposed to the removal.

                                                     VI.
                                                JURY DEMAND

12.     Plaintiff demanded a jury trial in the state court suit.12

                                          VII.
                            DOCUMENTS FILED WITH THIS NOTICE

13.     Pursuant to Local Rule 81, Underwriters attaches the following documents to this Notice

of Removal:

Exhibit A:       Defendants Underwriters' Notice of Filing of Removal filed in state court;

Exhibit B:       Plaintiff's Original Petition;

10
        See Exhibit B, pg. 2.
11
        See Exhibits A, B, C, D, E, F, G, H, I, and J.
12
        See Exhibit B, Plaintiff's Original Petition at pg. 12.
                                                           5


HOUIMAN\653822-1
    Case 4:20-cv-01196 Document 1-1 Filed on 04/03/20 in TXSD Page 10 of 11




Exhibit C:     Certain Underwriters at Lloyd's, London's Original Answer;

Exhibit D:     AmRisc, LLC's Original Answer

Exhibit E:     A List of all Counsel of Record, including addressees, telephone numbers, and
               parties represented in the state court case;

Exhibit F:     Citation for AmRisc, LLC;

Exhibit G:     Citation for Certain Underwriters of Lloyd's, London;

Exhibit H:     Docket Sheet;

Exhibit I:     Receipt for Fees;

Exhibit J:     An Index of Documents being filed with the Notice of Removal;

                                             VIII.
                                           PRAYER

       WHEREFORE, Defendants Underwriters at Lloyd's of London remove this case from

the 80th Judicial District Court, Harris County, Texas to the Southern District of Texas – Houston

Division.

                                     Respectfully submitted,

                                     HOLMAN FENWICK WILLAN USA LLP

                                     /s/ Gerard J. Kimmitt
                                     Gerard J. Kimmitt, II (Attorney in charge)
                                     State Bar of Texas No.: 11427500
                                     Federal Identification. No.: 08454
                                     jerry.kimmitt@hfw.com
                                     Kristie W. Tobin
                                     State Bar of Texas No.: 24033338
                                     Federal Identification. No.: 37542
                                     kristie.tobin@hfw.com
                                     5151 San Felipe, Suite 400
                                     Houston, Texas 77056
                                     Telephone: (713) 917-0888
                                     Facsimile: (713) 953-9470
                                     ATTORNEYS FOR UNDERWRITERS AT
                                     LLOYD'S OF LONDON
                                                6


HOUIMAN\653822-1
    Case 4:20-cv-01196 Document 1-1 Filed on 04/03/20 in TXSD Page 11 of 11




                              CERTIFICATE OF SERVICE

        A true and correct copy of Defendants' Notice of Removal was filed electronically with
the United States District Court for the Southern District of Texas – Houston Division, with
notice served via e-file and facsimile on this the 3rd day of April, 2020:


                                           /s/ Gerard J. Kimmitt
                                           Gerard J. Kimmitt, II




                                              7


HOUIMAN\653822-1
